Citation Nr: 1757523	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 10, 2011, for the award of a 10 percent rating for degenerative joint disease, right shoulder, bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increased rating of 10 percent for right shoulder bursitis, effective February 10, 2011.  The Veteran submitted a Notice of Disagreement (NOD) in January 2012; a Statement of the Case (SOC) was issued in June 2013; and a VA Form 9 was received in August 2013. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2016; a transcript is associated with the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran, at the time of his December 2016 Video Conference hearing, indicated that he was submitting additional evidence in support of his claim.  His representative indicated that the evidence consisted of a February 29, 2008, VA examination notification letter, handwritten notes, and documentation of telephonic communications with VA.  The transcript from the hearing has been associated with the record.  However, the evidence submitted at the time of the hearing and referenced by the Veteran's wife, the Veteran's representative, and the VLJ has not been associated with the record.  Therefore, remand is warranted to associate the evidence with the file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the record the evidence identified and submitted by the Veteran in support of his claim at the time of his December 2016 Video Conference hearing before the undersigned VLJ.  According to the transcript, this evidence consists of (but is not limited to) a waiver, a copy of a VA examination notification letter dated February 29, 2008, handwritten notes, and documentation of telephonic communications with VA. 

2. After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the case should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




